department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uniform issue list number contact person identification_number contact number employer_identification_number form required to be filed tax years ‘ dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list number identification_number contact number fax number employer_identification_number o - o a e w w u u o t we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you taxpayer are a not for profit corporation organized under the laws of state on date you submitted a form_1023 requesting recognition of exemption under sec_501 your articles of incorporation contain both a purpose and dissolution clause but lack a prohibition on inurement according to your articles of incorporation you were formed for charitable educational or scientific purposes specifically you will provide residential solar_energy systems to low to middle class income households in county you state that your primary missions are to alleviate poverty provide for community development and to conserve the environment according to your mission statement you provide an opportunity for all county households to utilize ‘green’ technology regardless of the financial condition of the family in order to qualify for these solar systems you initially represented that household_income must be less than dollar_figure though you also provided that this figure isn’t an exact benchmark and may be adjusted as determined by the board you provided that you would verify income amounts most likely using tax_return information you later represented that you will follow the area median income ami published by the us dept of housing and urban development in determining eligibility though you will not limit your services solely to low income households’ ie those earning less than dollar_figure a year rather you provided that you would instead provide solar systems to low and moderate income households not to exceed of the ami you did not provide a percentage estimate of how many households would be classified as low income versus the number that would be moderate income you stated that priority will be given to the lesser incomed sic of two otherwise equally-eligible participants in every case you will not provide services to households defined as middle income or above homeowners must submit an application to be considered for your services you also require that applicant households must meet other criteria as well these include minimum standards of efficiency southern exposure to the sun and adequate roof space and strength the application includes a statement of income household size the average electrical bill amount and pictures denoting orientation because you anticipate having more applicants than available solar systems you will assign a number upon eligibility verification to applicants random drawings will be conducted to select which eligible homeowners will receive a system the solar systems at all times will remain your property if a homeowner moves the solar system stays with the home provided that the new homeowner qualifies for the system and wishes to retain the system you have also provided that if the financial circumstances of the homeowners changes due to events such as winning the lottery that the system will be moved to a new qualified home any overproduction to the grid from the solar systems will be sold to company the local power company a monthly dividend check will then be provided to you as per company’s dual metering plan the overproduction monies will then be used to purchase additional solar systems while you initially planned on selling carbon offsets it is not something that you currently plan to do you indicated that you would submit a written ruling_request on whether the activity is taxable as unrelated_business_income should you decide to conduct that activity in the future law sec_501 of the code provides that corporations will be exempted from tax if they are organized and operated exclusively for earnings_of which inures to the benefit of any private_shareholder_or_individual charitable purposes and no part of the net sec_1_501_c_3_-1 of the income_tax regulations regulations provides in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides a n organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations defines the term charitable as including the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_68_14 1968_1_cb_243 an organization that planted trees in public areas and assisting municipal authorities in their programs to plant trees and keep the city clean was lessening the burdens of government the organization's informational program directed to the public architects and builders was deemed educational and the overall effect of the organization’s activities was to combat community deterioration accordingly the organization was exempt from tax under sec_501 revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization's program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations in revrul_72_560 1972_2_cb_248 an organization that provided information to the public concerning environmental problems caused by solid_waste materials and the advantages of recycling such materials was found to be instructing the public on subjects useful to the individual and beneficial to the community the recycling of the waste materials is an essential element in the organization's efforts to combat environmental deterioration since it prevents the pollution of the environment caused by the usual disposition of these materials in revrul_76_204 1976_1_cb_152 an organization was formed for the purpose of preserving the natural environment the organization accomplished this purpose by acquiring and maintaining ecologically significant and undeveloped land such as swamps marshes forests wilderness tracts and other natural areas the organization worked closely with federal state and local_government agencies and private organizations that were also concerned with environmental conservation the ruling reasoned that by preserving ecologically significant undeveloped land the organization is enhancing the accomplishment of express national policy of conserving the nation's unique natural_resources thus the ruling concluded that the organization is advancing education and science and is benefiting the public in a manner that the law regards as charitable revproc_2011_9 2011_2_irb_283 section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures analysis organizations described in sec_501 must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 pursuant to sec_1_501_c_3_-1 an organization will only be regarded as operated exclusively for charitable purposes if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 charitable purposes is defined as including the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration sec_1_501_c_3_-1 charitable purposes may also include environmental preservation and promotion revrul_76_204 supra you are not operated exclusively for exempt purposes as defined by sec_501 and sec_1_501_c_3_-1 your primary activity is the provision of residential solar_energy systems to low and moderate income households in county you state that this activity alleviates poverty provides for community development and preserves the environment your activity does not alleviate poverty in an analogous situation the provision of housing was determined to be exempt as relieving the poor and distressed in certain circumstances such as providing new and renovated homes to low income families who could not obtain conventional financing providing homes to low and moderate income groups to reduce racial and ethnic imbalances in a community and providing apartments to low and moderate income families in a particular deteriorated area of a city in an effort to combat community deterioration revrul_70_585 supra however that ruling also provided that an organization who built and rented homes for moderate income families did not qualify for exemption because it was not relieving the poor and distressed and was not furthering any other charitable purpose similarly you provide services to moderate income homes while you also provide services to low income households you do not do so in a way that would reduce racial and ethnic imbalances or combat community deterioration additionally you do not provide a breakdown of the number of homes you expect will be moderate income versus the number that are low income while you state that low income applicants would be given a preference over equally eligible moderate income applicants this does not provide any guarantee that your services will primarily serve a charitable_class you state that this activity provides for community development however you do not explain how providing solar panels throughout county accomplishes your goal of community development in a grant application you submitted you do provide that you have a transformative impact on your community because you would free up significant amounts of disposable income for the families who receive your systems you also state that the systems would add considerable equity to each home which receives a system while these may be benefits of your program there is no indication that these activities provide for community development as meant by sec_501 any benefits resulting from your program would primarily be in the form of potential financial savings to a select group of homeowners who use your solar systems rather than general community development section dollar_figure of revproc_2011_9 supra provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed the information provided by you is not sufficient to permit a conclusion that you are engaged in activities that provide for community development in an exempt manner you state that your activity preserves the environment organizations that promote or protect the environment have been recognized as exempt see revrul_68_14 supra planting trees to combat community deterioration revrul_72_560 supra providing education information on solid_waste recycling revrul_76_204 supra acquiring and preserving ecologically significant land however the activities of those organizations are different than your activities the organizations described in each of these revenue rulings provided a direct environmental benefit to the public as a result of its activities while the environmental benefits of your activities would be indirect and tangential moreover you have provided no credible studies or research to show that use of your particular solar systems would have a measurable significant impact in preserving and protecting the environment as discussed above exempt status cannot be recognized in advance of operations if your activities are not described in sufficient detail to permit a conclusion that you will meet the requirements for sec_501 see revproc_2011_9 supra the information provided by you is not sufficient to permit a conclusion that you are engaged in activities that preserve the environment conclusion based on the facts and information provided you are not operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qgov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service constitution ave n w washington dc if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
